83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark A. TURNER, Plaintiff--Appellant,andTerrell HALL;  James Farrow;  Carlos Ferriera, Plaintiffs,v.James McCAULEY, Director, Richland County Detention Center;Lieutenant, Richland County Detention Center,Defendants--Appellees.
No. 95-7716.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 25, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   William B. Traxler, Jr., District Judge.  (CA-95-2149-3-21BC)
Mark A. Turner, Appellant Pro Se.
D.S.C.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's report and recommendation and dismissing without prejudice this complaint pursuant to 42 U.S.C. § 1983 (1988).   The order is not appealable because the defect upon which the dismissal was based could be cured by amending the complaint.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).   Accordingly, this Court does not have jurisdiction over this appeal and it must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.